Title: To John Adams from the Second Congregational Church of Newport, Rhode Island, 26 May 1783
From: Second Congregational Church of Newport, Rhode Island
To: Adams, John


Sir,
Newport Rhode-Island May 26 1783

Permit us the Comm̃ee of the Second Congregational Church in Newport to call your attention for a few moments from the weighty affairs of politics, in which you are so honorably and so usefully engaged to a matter which respects a religious society to whose constitution we consider you as a Friend.
The early and active part which our congregation took in the opposition to the arbitrary and oppressive measures of Great-Britain you may be acquainted with; but you may not be acquainted with our consequential sufferings.— Our spirited conduct made us the object of ministerial and parliamentary vengeance.— Sensible of the danger to which we were exposed, and finding that the British intended to take possession of Rhode-Island, to avoid their implacable fury, and that we might be able to continue our exertions, both the minister and a great part of this Society quitted the island.— The British took possession of it in Decr. 1776. and held it until October 1779. during which time our meeting house and ministry house were converted into barracks and hospitals; and afterwards when the French army made a garrison of the town of Newport those buildings were occupied in the same manner, and of course were left in a state of ruin; besides this many of our houses were demolished or greatly damaged by the British army.—
At our return, finding the town impoverished, nearly a third of its buildings destroyed, its commerce annihilated, and ourselves unable to sustain the expence of repairing our religious houses and resettling the congregation we cast our eyes on our Sister States; but many of their towns and places of public worship having sufferd like injuries no relief could be drawn from them.— In this deplorable situation we have been compelled to look to our foreign protestant brethren for assistance, and among them have thought it would not be improper to address the Reformed Churches in France.—
Conscious of your attachment to religious liberty, in which our Society is founded, and of your disposition and capacity to support that glorious cause, as well as the civil liberties of mankind we have ventured to inclose that address to your patronage and care; and we request that you will be pleased to place it in the hands of such of the principal pastors of the Reformed as you shall think will be best disposed to circulate subscriptions and otherwise make collections for the purpose of repairing our ministry and meeting house and towards a ministerial fund.— We would also request that you appoint a proper person to receive the donations which may be made and to transmit them to William Channing and Robert Stevens Esqrs. in Newport and assign to him thereout such commission as you shall judge reasonable.
We should have made our address to the good people in France at large; but we were not sure that such an address would be well received by them or by government.— But as our houses devoted to religion were used in the manner that hath been mentioned by the French as well as British troops; and considering the kind reception the former met with in Newport perhaps Generals Rochambeau, Chateleux, Count Noailles and other French officers might countenance our address.— The Marquis De la Fayette who well deserved and hath obtained all the honors the United States could confer upon him, who hath done service on Rhode-Island and whose generous spirit and principles forever prompt him to benevolent actions, we dont doubt would contribute to our relief.— We have ventured this hint as we have our address and leave it intirely with you to do as you judge proper.— We would only add here that the General Assembly of this State at a late Session repealed an old law which excluded Roman Catholics from the privileges of citizenship.—

Hoping to derive some assistance from our Brethren in Holland we have drawn an application to the Ministers and Churches of the Reformed in Holland, which, as we are not acquainted with the proper mode of address, we have taken the liberty to send open to you, and would be much obliged to you if you would cover it, address it, and transmit it.—
We would attempt an apology for thus intruding and interrupting a train of thinking employed upon more extensive subjects; but we are sure we shall find a powerful apologist in your generous breast.—
We most sincerely congratulate you on your successful negotiations in the United Provinces of the Netherlands, and on the share you have had in procuring preliminaries of peace so agreeable and so advantageous to the United States of America; and heartily wishing you may enjoy a long, uninterrupted series of health and prosperity, We are with the highest sentiments of respect / Yr Excellency’s most obedient and / most h̃ble Servts
William Ellery
Henry Marchant
Robt Stevens
William Channing

